

 

    Exhibit 10.1  
January 13, 2011
 






VIA FEDERAL EXPRESS
Vernon Associates, LLC
12540 Beatrice Street, Suite #203
Los Angeles, California 90066
Attn: Mr. Ed Elsner and Mr. William D. Feldman
 



           Re:
Notice of Exercising Option to Renew Lease – Standard Industrial/Commercial
Single-Tenant Lease —Net dated January 1, 2002 (as amended, the “Lease”) by and
between Vernon Associates, LLC ("Lessor") and Overhill Farms, Inc. ("Lessee")
covering premises located at 2727 and 1657 E. Vernon Avenue, Vernon, California
(the “Premises”)

 
Dear Messrs. Elsner and Feldman:
 
Lessee is pleased to inform you that it is exercising its option to renew the
Lease for an additional five (5) year period pursuant to the terms of Section
3.1 of the Addendum to the Lease.  We look forward to meeting with you in the
near future to discuss a fair market value rental rate for the Premises during
such extension term.  Please contact us to set a time to meet as soon as
possible.
 
                                                                                                                                                                                          



 
Sincerely,
 
 
    OVERHILL FARMS, INC.          
 
By:
/s/ Tracy Quinn       Tracy Quinn       Chief Financial Officer          

